





Second Amended and Restated
Unit Corporation
Stock and Incentive Compensation Plan
May 6, 2015




--------------------------------------------------------------------------------




 
Table of Contents
 
 
 
Page
Article 1.
Establishment, Purpose, and Duration
1
1.1
Establishment of this Plan
1
1.2
Purpose of this Plan
1
1.3
Duration of this Plan
1
1.4
Successor Plan
1
Article 2.
Definitions
1
Article 3.
Administration
5
3.1
General
5
3.2
Authority of the Committee
5
3.3
Delegation
6
Article 4.
Shares Subject to this Plan and Maximum Awards
6
4.1
Number of Shares Available for Awards
6
4.2
Adjustments in Authorized Shares
7
Article 5.
Eligibility and Participation
7
5.1
Eligibility
7
5.2
Actual Participation
8
Article 6.
Stock Options
8
6.1
Grant of Options
8
6.2
Award Agreement
8
6.3
Option Price
8
6.4
Duration of Options
8
6.5
Exercise of Options
8
6.6
Payment
8
6.7
Restrictions on Share Transferability
8
6.8
Termination of Employment or Board Service
8
6.9
Nontransferability of Options
9
6.10
Notification of Disqualifying Disposition
9
Article 7.
Stock Appreciation Rights
9
7.1
Grant of SARs
9
7.2
SAR Agreement
9
7.3
Term of SAR
9
7.4
Exercise of Freestanding SARs
9
7.5
Exercise of Tandem SARs
9
7.6
Payment of SAR Amount
9
7.7
Termination of Employment or Board Service
10
7.8
Nontransferability of SARs
10
7.9
Other Restrictions
10
Article 8.
Restricted Stock and Restricted Stock Units
10
8.1
Grant of Restricted Stock or Restricted Stock Units
10
8.2
Restricted Stock or Restricted Stock Unit Agreement
10
8.3
Nontransferability of Restricted Stock and Restricted Stock Units
10
8.4
Other Restrictions
10
8.5
Certificate Legend
11
8.6
Voting Rights
11
8.7
Dividends and Other Distributions
11
8.8
Termination of Employment or Board Service
11
8.9
Payment In Consideration of Restricted Stock Units
11


A-i

--------------------------------------------------------------------------------


Article 9.
Performance Shares and Performance Units
11
9.1
Grant of Performance Shares and Performance Units
11
9.2
Value of Performance Shares and Performance Units
11
9.3
Earning of Performance Shares and Performance Units
11
9.4
Form and Timing of Payment of Performance Shares and Performance Units
12
9.5
Termination of Employment or Board Service
12
9.6
Nontransferability of Performance Shares and Performance Units
12
Article 10.
Cash-Based Awards and Stock-Based Awards
12
10.1
Grant of Cash-Based Awards
12
10.2
Value of Cash-Based Awards
12
10.3
Payment in Consideration of Cash-Based Awards
12
10.4
Form and Timing of Payment of Cash-Based Awards
12
10.5
Stock-Based Awards
12
10.6
Termination of Employment or Board Service
13
10.7
Nontransferability of Cash-Based Awards and Stock-Based Awards
13
Article 11.
Performance Measures
13
Article 12.
Beneficiary Designation
15
Article 13.
Rights of Participants
15
13.1
Employment
15
13.2
Participation
15
13.3
Rights as a Shareholder
15
Article 14.
Change of Control
16
14.1
Accelerated Vesting and Payment
16
14.2
Alternative Awards
16
Article 15.
Amendment, Modification, Suspension, and Termination
17
15.1
Amendment, Modification, Suspension, and Termination
17
15.2
Adjustment of Awards on the Occurrence of Certain Unusual or Nonrecurring Events
17
15.3
Awards Previously Granted
17
Article 16.
Withholding
17
Article 17.
Successors
18
Article 18.
General Provisions
18
18.1
Forfeiture Events
18
18.2
Clawback Provision
18
18.3
Legend
18
18.4
Delivery Of Title
18
18.5
Investment Representations
18
18.6
Employees or Non-employee Directors Based Outside of The United States
19
18.7
Uncertificated Shares
19
18.8
Unfunded Plan
19
18.9
No Fractional Shares
19
18.10
Other Compensation and Benefit Plans
19
18.11
No Constraint on Corporate Action
19
Article 19.
Legal Construction
20
19.1
Gender And Number
20
19.2
Severability
20
19.3
Requirements of Law
20
19.4
Governing Law
20
Article 20.
Vesting Restrictions
20
Article 21.
Section 409A
20


A-ii

--------------------------------------------------------------------------------




Unit Corporation
Stock and Incentive Compensation Plan


Effective: May 6, 2015


Article 1.
Establishment, Purpose, and Duration
1.1    Effective with shareholder approval received May 3, 2006, Unit
Corporation, a Delaware corporation (hereinafter referred to as the "Company"),
established an incentive compensation plan known as the Stock and Incentive
Compensation Plan (hereinafter referred to as the "Plan"), as set forth in this
document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Stock-Based
Awards.
This second amended and restated version of the Plan shall become effective, if
approved by the Company’s shareholders, on May 6, 2015 (the "Effective Date")
and shall remain in effect as provided in Section 1.3 of this document.
1.2    The purpose of this Plan is to promote the success and enhance the value
of the Company and Affiliates by linking the personal interests of the
Participants to those of the Company's shareholders, and by providing
Participants with an incentive for outstanding performance.
This Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants on whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.
1.3    Duration of this Plan. This Plan shall commence as of the Effective Date
and shall remain in effect, subject to the right of the Committee or the Board
to amend or terminate this Plan at any time under Article 15, until all Shares
subject to this Plan have been purchased or acquired according to this Plan's
provisions.
1.4    Successor Plan. This Plan shall serve as the successor to the Unit
Corporation Amended and Restated Stock Option Plan, the Employee Bonus Plan, and
the Non-employee Directors 2000 Stock Option Plan (the "Predecessor Plans"), and
no further grants shall be made under the Predecessor Plans from and after the
Effective Date of this Plan.
Article 2.
Definitions
Whenever used in this Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
"Affiliate" shall have the meaning given to that term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act, with reference to the
Company, and shall also include any corporation, partnership, joint venture,
limited liability company, or other entity in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the total combined Voting Power
of such corporation or of the capital interest or profits interest of such
partnership or other entity.
"Award" means, individually or collectively, a grant under this Plan of NQSOs,
ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, or Stock-Based Awards, in each case
subject to the terms of this Plan.
"Award Agreement" means either (i) a written agreement entered into by the
Company or an Affiliate and a Participant setting forth the terms and provisions
applicable to Awards granted under this Plan; or (ii) a written statement issued
by the Company or an Affiliate to a Participant describing the terms and
provisions of such Award.
"Beneficial Owner" or "Beneficial Ownership" shall have the meaning given to
that term in rule 13d-3 of the General Rules and Regulations under the Exchange
Act.



1

--------------------------------------------------------------------------------




"Board" or "Board of Directors" means the Board of Directors of the Company.
"Cash-Based Award" means an Award granted under Article 10, the value of which
is denominated in cash as determined by the Committee and which is not any other
form of Award described in this Plan.
"Cause" means (i) the willful failure by the Participant to perform
substantially the Participant's duties as an Employee or Non-employee Director
(other than due to physical or mental illness) after reasonable notice to the
Participant of such failure, (ii) the Participant's engaging in serious
misconduct that is injurious to the Company or any Affiliate in any way,
including, but not limited to, by way of damage to their respective reputations
or standings in their respective industries, (iii) the Participant's having been
convicted of, or having entered a plea of nolo contendere to, a crime that
constitutes a felony or (iv) the breach by the Participant of any written
covenant or agreement with the Company or any Affiliate not to disclose or
misuse any information pertaining to, or misuse any property of, the Company or
any Affiliate or not to compete or interfere with the Company or any Affiliate.
"Change of Control" of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:
(a)     any individual, entity, or group (a “Person”), including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), of 20% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company); (B)
any acquisition by the Company; (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (D) any acquisition by any corporation pursuant to a
transaction with complies with clauses (i), (ii) and (iii) of subsection (iii)
of this definition; and (E) if the Board of Directors of the Company determines
in good faith that a Person became the beneficial owner of 20% or more of the
Outstanding Company Common Stock inadvertently (including, without limitation,
because (A) such Person was unaware that it beneficially owned a percentage of
Outstanding Company Common Stock that would cause a Change of Control or (B)
such Person was aware of the extent of its beneficial ownership of Outstanding
Company Common Stock but had no actual knowledge of the consequences of such
beneficial ownership under this Plan) and without any intention of changing or
influencing control of the Company, then the beneficial ownership of Outstanding
Company Common Stock by that Person shall not be deemed to be or to have become
a Change of Control for any purposes of this Plan unless and until such Person
shall have failed to divest itself, as soon as practicable (as determined, in
good faith, by the Board of Directors of the Company), of beneficial ownership
of a sufficient number of Outstanding Company Common Stock so that such Person's
beneficial ownership of Outstanding Company Common Stock would no longer
otherwise qualify as a Change of Control;
(b)    individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a Director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the Directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a Director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;
(c)    consummation of a reorganization, merger, statutory share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction Pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities

2

--------------------------------------------------------------------------------




immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 70% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than: the Company; the corporation
resulting from such Corporate Transaction; and any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Company Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
25% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of Directors and (iii) individuals who were members of
the Incumbent Board will constitute a majority of the members of the Board of
Directors of the corporation resulting from such Corporate Transaction; or
(d)    approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
"Committee" means the Compensation Committee of the Board of Directors, or any
other duly authorized committee of the Board appointed by the Board to
administer this Plan.
"Company" means Unit Corporation, a Delaware corporation, and any successor
thereto as provided in Article 18.
"Constructively Terminated" means, unless otherwise specified by the Committee
in the Award Agreement, a voluntary termination of employment by an Employee
within ten (10) business days after any of the following actions by the Company,
Affiliate, or person acting on behalf of either:
(i)    Requiring the Employee to be based as his/her regular or customary place
of employment or Agency at any office or location more than fifty (50) miles
from the location at which the Employee performed his/her duties immediately
before the Change of Control, or in a state other than the one in which the
Employee performed his/her duties immediately before the Change of Control, in
each case except for travel reasonably required in the performance of the
individual's responsibilities;
(ii)    In the case of an Employee, reducing the Employee's base salary below
the rate in effect at the time of a Change of Control; or
(iii)    In the case of an Employee, failing to pay the Employee's base salary,
other wages, or employment-related benefits as required by law.
"Disability" means a termination of a Non-employee Director’s service as a
member of the Board as a result of physical or mental impairment of sufficient
severity such that, in the opinion of a physician selected by the Company, he or
she is unable to continue to serve on the Board.
"Employee" means any employee of the Company or an Affiliate. Directors who are
not otherwise employed by the Company or an Affiliate shall not be considered
Employees under this Plan. For greater clarity, and without limiting the
generality of the foregoing, individuals described in the first sentence of this
definition who are foreign nationals or are employed outside of the United
States, or both, are Employees and may be granted Awards on the terms and
conditions set forth in this Plan, or on such other terms and conditions as may,
in the judgment of the Committee, be necessary or desirable to further the
purposes of this Plan.
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.
"Fair Market Value" or "FMV" means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange ("NYSE") or other established stock exchange (or exchanges) on
the applicable



3

--------------------------------------------------------------------------------




date, the preceding trading day, the next succeeding trading day, or an average
of trading days, as determined by the Committee in its discretion. Such
definition(s) of FMV shall be specified in each Award Agreement and may differ
depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award. If, however, the accounting standards used to
account for equity awards granted to Participants are substantially modified
subsequent to the Effective Date of this Plan, the Committee shall have the
ability to determine an Award's FMV based on the relevant facts and
circumstances. If Shares are not traded on an established stock exchange, FMV
shall be determined by the Committee based on objective criteria.
"Fiscal Year" means the year commencing on January 1 and ending December 31 or
other time period as approved by the Board.
"Freestanding SAR" means an SAR that is not a Tandem SAR, as described in
Article 7.
"Grant Price" means the price against which the amount payable is determined on
exercise of an SAR.
"Incentive Stock Option" or "ISO" means an Option to purchase Shares granted
under Article 6 and that is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code, or any successor
provision.
"Insider" shall mean an Employee who is, on the relevant date, subject to the
reporting requirements of Section 16 of the Exchange Act, as determined by the
Board.
“Non-employee Director” means a director whose only relationship to the Company
is based on his or her service on the Board, and who is not an Employee.
"Nonqualified Stock Option" or "NQSO" means an Option to purchase Shares,
granted under Article 6, which is not intended to be an Incentive Stock Option
or that otherwise does not meet such requirements.
"Option" means the conditional right to purchase Shares at a stated Option Price
for a specified period of time in the form of an Incentive Stock Option or a
Nonqualified Stock Option subject to the terms of this Plan.
"Option Price" means the price at which a Share may be purchased by a
Participant under an Option, as determined by the Committee.
"Participant" means an Employee or Non-employee Director who has been selected
to receive an Award, or who has an outstanding Award granted under this Plan.
"Performance-Based Compensation" means compensation under an Award that is
granted in order to provide remuneration solely on account of the attainment of
one or more Performance Goals under circumstances that satisfy the requirements
of Section 162(m) of the Code.
"Performance Goal" means a performance criterion selected by the Committee for a
given Award for purposes of Article 11 based on one or more of the Performance
Measures.
"Performance Measures" means measures as described in Article 11, the attainment
of one or more of which shall, as determined by the Committee, determine the
vesting, payability, or value of an Award to an Insider that are designated to
qualify as Performance-Based Compensation.
"Performance Period" means the period of time during which the assigned
performance criteria must be met in order to determine the degree of payout
and/or vesting with respect to an Award.
"Performance Share" means an Award granted under Article 9 and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.
"Performance Unit" means an Award granted under Article 9 and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.









4

--------------------------------------------------------------------------------




"Period Of Restriction" means the period when an Award of Restricted Stock or
Restricted Stock Unit is subject to forfeiture based on the passage of time, the
achievement of performance criteria, and/or on the occurrence of other events as
determined by the Committee, in its discretion.
"Person" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a "group"
as defined in Section 13(d) thereof; provided, however, that "Person" shall not
include (i) the Company or any Affiliate or (ii) any employee benefit plan
(including an employee stock ownership plan) sponsored by the Company or any
Affiliate.
"Restricted Stock" means an Award of Shares subject to a Period of Restriction,
granted under Article 8 and subject to the terms of this Plan.
"Restricted Stock Unit" means an Award denominated in units subject to a Period
of Restriction, granted under Article 8 herein and subject to the terms of this
Plan.
"Retirement" means the termination of a Non-employee Director’s service as a
member of the Board at the end of any full term to which he or she was elected
or appointed.
"Shares" means the shares of common stock of the Company, $0.20 par value per
Share.
"Stock Appreciation Right" or "SAR" means the conditional right to receive the
difference between the FMV of a Share on the date of exercise over the Grant
Price, under the terms of Article 7 and subject to the terms of this Plan.
"Stock-Based Award" means an equity-based or equity-related Award granted under
Article 10 and subject to the terms of this Plan, and not otherwise described by
the terms of this Plan.
"Tandem SAR" means an SAR that the Committee specifies is granted in connection
with a related Option under Article 7 and subject to the terms of this Plan, the
exercise of which shall require forfeiture of the right to purchase a Share
under the related Option (and when a Share is purchased under the Option, the
Tandem SAR shall similarly be cancelled). Regardless of whether an Option is
granted coincident with an SAR, an SAR is not a Tandem SAR unless so specified
by the Committee at time of grant.
"Voting Power" shall mean that number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.
"Voting Securities" shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.
Article 3.
Administration
3.1    General. The Committee shall be responsible for administering this Plan.
The Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely on the advice, opinions, or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee shall be final, conclusive, and binding on
the Participants, the Company, and all other interested parties.
3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement ancillary to or in connection with this Plan,
to determine eligibility for Awards, and to adopt such rules, regulations, and
guidelines for administering this Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to Article
15, adopting modifications and amendments, or subplans to this Plan (as
described in Section 18.5) or any Award Agreement, including, without
limitation, any that are necessary or appropriate to comply with the laws or
compensation practices of the countries and other jurisdictions in which the
Company and Affiliates operate, provided that in no event shall the Committee be
permitted to accelerate the vesting of outstanding awards except in the case of
a Participant’s death, Disability, Retirement, or Change of Control.







5

--------------------------------------------------------------------------------




3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or its Affiliates, any of its duties or
powers as it may deem advisable; provided, however, that the Committee may not
delegate any of its non-administrative powers with respect to Awards intended to
be Performance-Based Compensation; and provided further, that the member(s) or
officer(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted under the authority delegated under this Section
3.3. Subject to the terms of the previous sentence, the Committee may delegate
to any individual(s) such administrative duties or powers as it may deem
advisable
Article 4.
Shares Subject to this Plan and Maximum Awards
4.1    Number of Shares Available for Awards. Subject to adjustment as provided
in Section 4.2, the number of Shares hereby reserved for issuance to
Participants under this Plan shall be Four Million Five Hundred Thousand
(4,500,000) (such total number of Shares, including such adjustment and
remaining Shares, the "Total Share Authorization"). The maximum aggregate number
of Shares that may be granted in the form of Nonqualified Stock Options shall be
equal to the Total Authorization. The maximum aggregate number of Shares that
may be granted in the form of Incentive Stock Options shall be Two Million
(2,000,000).
For greater clarity, any Awards that are not settled in Shares shall not reduce
any of these reserves. Any Shares related to Awards which: (i) terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, (ii) are settled in cash either in lieu of Shares or otherwise, (iii)
are exchanged with the Committee's permission for Awards not involving Shares,
or (iv) are used for the tax withholding requirements with respect to any Award
other than Options or SARs granted under this Plan by tendering Shares to the
Company (by either actual delivery or by attestation), shall, in each case, be
available again for grant under this Plan. Notwithstanding the foregoing, for
the avoidance of doubt, however, none of the following types of Shares shall be
available for use in connection with future Awards under the Plan (i) shares not
issued or delivered as a result of the net settlement of an Option or SAR; (ii)
Shares used to pay the Option Price or base price of an Option or SAR or the
withholding taxes related to the exercise or settlement of any Option or SAR; or
(iii) Shares repurchased on the open market with the proceeds of the Option
Price of an Option. The maximum number of Shares available for issuance under
this Plan shall not be reduced to reflect any dividends or dividend equivalents
that are reinvested into additional Shares or credited as additional Restricted
Stock, Restricted Stock Units, Performance Shares, or Stock-Based Awards. The
Shares available for issuance under this Plan may be authorized and unissued
Shares or treasury Shares.
Unless and until the Committee determines that an Award to an Insider shall not
be designed to qualify as Performance-Based Compensation, the following limits
("Award Limits") shall apply to grants of Awards to Insiders under this Plan:
(a)    OPTIONS AND SARS: The maximum aggregate number of Shares that may be
granted in the form of Options or Stock Appreciation Rights, under any Award
granted in any one Fiscal Year to any one Insider, shall be 330,000.
(b)    RESTRICTED STOCK/RESTRICTED STOCK UNITS: The maximum aggregate grant with
respect to Awards of Restricted Stock/Restricted Stock Units designed to qualify
as Performance-Based Compensation granted in any one Fiscal Year to any one
Insider shall be 165,000.
(c)    PERFORMANCE SHARES/PERFORMANCE UNITS: The maximum aggregate Award of
Performance Shares or Performance Units designed to qualify as Performance-Based
Compensation that an Insider may be granted in any one Fiscal Year shall be
165,000 Shares, or equal to the value of 165,000 Shares determined as of the
date of vesting or payout, as applicable.
(d)    CASH-BASED AWARDS: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards designed to qualify as Performance-Based
Compensation to any one Insider in any one Fiscal Year may not exceed $2,300,000
determined as of the date of vesting or payout, as applicable.
(e)    STOCK AWARDS: The maximum aggregate grant with respect to Awards of
Stock-Based Awards designed to qualify as Performance-Based Compensation in any
one Fiscal Year to any one Insider shall be 165,000.





6

--------------------------------------------------------------------------------




(f)    NON-EMPLOYEE DIRECTOR AWARDS: Notwithstanding the provisions above, the
maximum aggregate grant in any one Fiscal Year to any Non-Employee Director for
Awards under this Plan, whether performance-based or not performance-based,
shall be: 80,000 Options or SARs; 50,000 Shares of Restricted Stock or
Restricted Stock Units; 50,000 Performance Shares or Performance Units; $500,000
in Cash-Based Awards; or 50,000 Stock Awards.
4.2    Adjustments in Authorized Shares. In the event of any merger,
consolidation, acquisition of property or shares, stock rights offering,
liquidation, disposition for consideration of the Company’s direct or indirect
ownership of a subsidiary or affiliate or similar event affecting the Company or
any of its subsidiaries (each a “Corporate Transaction”), the Committee, in its
sole discretion, may make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
number and kind of Shares or other securities subject to outstanding Awards;
(C) the Option Price or Grant Price of outstanding Awards; and (D) the various
maximum limitations set forth in Section 4.1 upon certain types of Awards and
upon the grants to individuals of certain types of Awards. In the event of any
reorganization, recapitalization, separation, stock dividend, extraordinary
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of securities,
exchange of securities, dividend in kind, or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Company, or any similar corporate event or transaction, the Committee, in
its sole discretion, shall make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
number and kind of Shares or other securities subject to outstanding Awards;
(C) the Option Price or Grant Price of outstanding Awards; and (D) the various
maximum limitations set forth in Section 4.1 upon certain types of Awards and
upon the grants to individuals of certain types of Awards.
In the case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding Awards in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which holders of Shares receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share under such Corporate Transaction
over the exercise price of such Option or Stock Appreciation Right shall
conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected subsidiary, affiliate, or division or by the entity that controls
such subsidiary, affiliate, or division following such disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities).
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect, or related to, such changes
or distributions and may modify any other terms of outstanding Awards, including
modifications of performance criteria and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.
Subject to the provisions of Article 14 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available under
this Plan, the Committee may authorize the issuance, assumption, substitution,
or conversion of Awards under this Plan in connection with any such corporate
event or transaction on such terms and conditions as it may deem appropriate.
Additionally, the Committee may amend this Plan, or adopt supplements to this
Plan, in such manner as it deems appropriate to provide for such issuance,
assumption, substitution, or conversion as provided in the previous sentence.
Article 5.
Eligibility and Participation
5.1    Eligibility. Individuals eligible to participate in this Plan include all
Employees and Non-employee Directors.

7

--------------------------------------------------------------------------------




5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may from time to time, select from all eligible Employees and
Non-employee Directors, those to whom Awards shall be granted and shall
determine in its discretion, the nature, terms, and amount of each Award.
Article 6.
Stock Options
6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and on such terms, and at
any time and from time to time as shall be determined by the Committee in its
discretion. Despite the foregoing, no ISOs may be granted to any Non-employee
Director and no ISO may be granted more than ten (10) years after the Effective
Date.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions on which an Option
shall become vested and exercisable, and any such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or a NQSO.
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement but in no event shall the Option Price be less than the FMV of the
Shares on the date of grant.
6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and on the occurrence of such events, and be subject
to such restrictions and conditions, as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.
6.6    Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
The Option Price on exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate FMV at
the time of exercise equal to the total Option Price; (c) by a combination of
(a) and (b); or (d) any other method approved or accepted by the Committee in
its sole discretion subject to such rules and regulations as the Committee may
establish.
Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a notification of exercise and full payment, the
Committee shall cause to be delivered to the Participant Share certificates or
evidence of book entry Shares in an appropriate amount based on the number of
Shares purchased under the Option(s). Unless otherwise determined or accepted by
the Committee, all payments in cash shall be paid in United States dollars.
6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired under the exercise of an Option granted
under this Plan as it may deem advisable, including, without limitation,
requiring the Participant to hold the Shares acquired under exercise for a
specified period of time, or restrictions under applicable laws or under the
requirements of any stock exchange or market on which such Shares are listed
and/or traded.
6.8    Termination of Employment or Board Service. Each Participant's Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant's
employment or service as a Non-Employee Director with the Company or an
Affiliate. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued under this Article 6,
and may reflect distinctions based on the reasons for termination.

8

--------------------------------------------------------------------------------




6.9    Nontransferability of Options.
(a)    INCENTIVE STOCK OPTIONS. No ISO granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.
(b)    NONQUALIFIED STOCK OPTIONS. Except as otherwise provided in a
Participant's Award Agreement at the time of grant, or thereafter by the
Committee, NQSO granted under this Article 6 may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement at the time of grant or thereafter by the
Committee, all NQSOs granted to a Participant under this Article 6 shall be
exercisable during the Participant's lifetime only by such Participant.
6.10    Notification of Disqualifying Disposition. The Participant will notify
the Company on the disposition of Shares issued under the exercise of an ISO.
The Company will use such information to determine whether a disqualifying
disposition as described in Section 421(b) of the Code has occurred.
Article 7.
Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Participants at any time and from time to time and on such terms
as shall be determined by the Committee in its discretion. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement but in no event
shall the Grant Price be less than FMV of the Shares on the date of grant. The
Grant Price of Tandem SARs shall be equal to the Option Price of the related
Option.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and any such other
provisions as the Committee shall determine.
7.3    Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
7.4    Exercise of Freestanding SARs. Freestanding SARs may be exercised on
whatever terms and conditions the Committee, in its sole discretion, imposes.
7.5    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option on the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
Despite any other provision of this Plan to the contrary, with respect to a
Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will expire no
later than the expiration of the underlying ISO; (b) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Price of the underlying ISO and the
FMV of the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (c) the Tandem SAR may be exercised only when the FMV of the
Shares subject to the ISO exceeds the Option Price of the ISO.
7.6    Payment of SAR Amount. On the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)    The difference between the FMV of a Share on the date of exercise over
the Grant Price; by
(b)    The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment on SAR exercise may be in cash,
Shares of equivalent value (based on the FMV on the date of exercise of the SAR,
as defined in the Award Agreement or otherwise defined by the Committee
thereafter),

9

--------------------------------------------------------------------------------




in some combination thereof, or in any other form approved by the Committee at
its sole discretion. The Committee's determination regarding the form of SAR
payout shall be set forth or reserved for later determination in the Award
Agreement pertaining to the grant of the SAR.
7.7    Termination of Employment or Board Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following termination of the Participant's employment or service as a
Non-employee Director with the Company or an Affiliate. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with Participants, need not be uniform among all
SARs issued under this Plan, and may reflect distinctions based on the reasons
for termination.
7.8    Nontransferability of SARs. Except as otherwise provided in a
Participant's Award Agreement at the time of grant or thereafter by the
Committee, an SAR granted under this Plan may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant's Award Agreement at the time of grant or thereafter by the
Committee, all SARs granted to a Participant under this Plan shall be
exercisable during his or her lifetime only by such Participant.
7.9    Other Restrictions. Without limiting the generality of any other
provision of this Plan, the Committee may impose such other conditions and/or
restrictions on any Shares received on exercise of an SAR granted under this
Plan as it may deem advisable. This includes, but is not limited to, requiring
the Participant to hold the Shares received on exercise of an SAR for a
specified period of time.
Article 8.
Restricted Stock and Restricted Stock Units
8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts and on such terms as the Committee shall determine.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and any
such other provisions as the Committee shall determine.
8.3    Nontransferability of Restricted Stock and Restricted Stock Units. Except
as otherwise provided in this Plan or the Award Agreement, the Shares of
Restricted Stock and/or Restricted Stock Units granted may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction specified in the Award Agreement
(and in the case of Restricted Stock Units until the date of delivery or other
payment), or on earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Award Agreement at the
time of grant or thereafter by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
this Plan shall be available during his or her lifetime only to such
Participant, except as otherwise provided in the Award Agreement at the time of
grant or thereafter by the Committee.
8.4    Other Restrictions. The Committee shall impose, in the Award Agreement at
the time of grant or anytime thereafter, such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
under this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based on the
achievement of specific performance criteria, time-based restrictions on vesting
following the attainment of the performance criteria, time-based restrictions,
restrictions under applicable laws or under the requirements of any stock
exchange or market on which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company on vesting
of such Restricted Stock or Restricted Stock Units.
To the extent deemed appropriate by the Committee and subject to Section 18.6,
the Company may retain the certificates representing Shares of Restricted Stock,
or Shares and delivered in consideration of Restricted Stock Units, in the
Company's possession until such time as all conditions and/or restrictions
applicable to such Shares have been satisfied or lapse.

10

--------------------------------------------------------------------------------




Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
8.5    Certificate Legend. In addition to any legends placed on certificates
under Section 8.4, each certificate representing Shares of Restricted Stock
granted under this Plan may bear a legend such as the following:
The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Unit Corporation Second
Amended and Restated Stock and Incentive Compensation Plan, and in the
associated Award Agreement. A copy of this Plan and such Award Agreement may be
obtained from Unit Corporation.
8.6    Voting Rights. To the extent provided by the Committee in the Award
Agreement, Participants holding Shares of Restricted Stock may be granted the
right to exercise full voting rights with respect to those Shares during the
Period of Restriction. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder.
8.7    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units may,
if the Committee so determines and provides in the Participant’s Award
Agreement, be credited with dividends paid with respect to the underlying Shares
or dividend equivalents while they are so held in a manner determined by the
Committee in its sole discretion. The Committee may apply any restrictions to
the dividends or dividend equivalents that the Committee deems appropriate. The
Committee, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including cash, Shares, Restricted Stock, or
Restricted Stock Units.
8.8    Termination of Employment or Board Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant's employment or service as a Non-employee Director with the Company
or an Affiliate. These provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued under this Plan, and may reflect distinctions
based on the reasons for termination.
8.9    Payment In Consideration of Restricted Stock Units. When and if
Restricted Stock Units become payable, a Participant having received the grant
of such units shall be entitled to receive payment from the Company in cash,
Shares of equivalent value (based on the FMV, as defined in the Award Agreement
at the time of grant or thereafter by the Committee), in some combination
thereof, or in any other form determined by the Committee at its sole
discretion. The Committee's determination regarding the form of payout shall be
set forth or reserved for later determination in the Award Agreement pertaining
to the grant of the Restricted Stock Unit.
Article 9.
Performance Shares and Performance Units
9.1    Grant of Performance Shares and Performance Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Performance Shares and/or Performance Units to Participants in such
amounts and on such terms as the Committee shall determine.
9.2    Value of Performance Shares and Performance Units. Each Performance Share
shall have an initial value equal to the FMV of a Share on the date of grant.
Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant which shall in no event be less than the FMV of a
Share. The Committee shall set performance criteria for a Performance Period in
its discretion which, depending on the extent to which they are met, will
determine, in the manner determined by the Committee and documented in the Award
Agreement the value and/or number of each Performance Share or Performance Unit
that will be paid to the Participant.
9.3    Earning of Performance Shares and Performance Units. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Shares/Performance Units shall be entitled to receive payout on the

11

--------------------------------------------------------------------------------




value and number of Performance Shares/Performance Units determined as a
function of the extent to which the corresponding performance criteria have been
achieved. Despite the foregoing, the Company has the ability to require the
Participant to hold the Shares received under such Award for a specified period
of time.
9.4    Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares/Performance Units shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/Performance Units
at the close of the applicable Performance Period. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award
or reserved for later determination.
9.5    Termination of Employment or Board Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to retain
Performance Shares/Performance Units following termination of the Participant's
employment or service as a Non-employee Director with the Company or an
Affiliate. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance
Shares/Performance Units issued under this Plan, and may reflect distinctions
based on the reasons for termination.
9.6    Nontransferability of Performance Shares and Performance Units. Except as
otherwise provided in a Participant's Award Agreement at the time of grant or
thereafter by the Committee, Performance Shares/Performance Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.
Article 10.
Cash-Based Awards and Stock-Based Awards
10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time and time, may grant Cash-Based
Awards to Participants in such amounts and on such terms as the Committee may
determine.
10.2    Value of Cash-Based Awards. Each Cash-Based Award shall have a value as
may be determined by the Committee. For each Cash-Based Award, the Committee may
establish performance criteria in its discretion. If the Committee exercises its
discretion to establish such performance criteria, the number and/or value of
Cash-Based Awards that will be paid out to the Participant will be determined,
in the manner determined by the Committee, the extent to which the performance
criteria are met.
10.3    Payment in Consideration of Cash-Based Awards. Subject to the terms of
this Plan, the holder of a Cash-Based Award shall be entitled to receive payout
on the value of Cash-Based Award determined as a function of the extent to which
the corresponding performance criteria, if any, have been achieved.
10.4    Form and Timing of Payment of Cash-Based Awards. Payment of earned
Cash-Based Awards shall be as determined by the Committee and evidenced in the
Award Agreement. Subject to the terms of this Plan, the Committee, in its sole
discretion, may pay earned Cash-Based Awards in the form of cash or in Shares
(or in a combination thereof) that have an aggregate FMV equal to the value of
the earned Cash-Based Awards (the applicable date regarding which aggregate FMV
shall be determined by the Committee). Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
10.5    Stock-Based Awards. The Committee may grant other types of equity-based
or equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions including, but not limited to being
subject to performance criteria, or in satisfaction of such obligations, as the
Committee shall determine. Such Awards may entail the transfer of actual Shares
to Participants, or payment







12

--------------------------------------------------------------------------------




in cash or otherwise of amounts based on the value of Shares and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.
10.6    Termination of Employment or Board Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to receive
Cash-Based Awards and Stock-Based Awards following termination of the
Participant's employment or service as a Non-employee Director with the Company
or an Affiliate. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the applicable Award Agreement, need not be
uniform among all Awards of Cash-Based Awards and Stock-Based Awards issued
under this Plan, and may reflect distinctions based on the reasons for
termination.
10.7    Nontransferability of Cash-Based Awards and Stock-Based Awards. Except
as otherwise provided in a Participant's Award Agreement at the time of grant or
thereafter by the Committee, Cash-Based Awards and Stock-Based Awards may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.
Article 11.
Performance Measures
Despite any other terms of this Plan, the vesting, payment, or value (as
determined by the Committee) of each Award other than an Option or SAR that, at
the time of grant, the Committee intends to be Performance-Based Compensation to
an Insider shall be determined by the attainment of one or more Performance
Goals as determined by the Committee in conformity with Section 162(m) of the
Code. The Committee shall specify in writing, by resolution or otherwise, the
Participants eligible to receive such an Award (which may be expressed in terms
of a class of individuals) and the Performance Goal(s) applicable to such Awards
within ninety (90) days after the commencement of the period to which the
Performance Goal(s) relate(s) or such earlier time as required to comply with
Section 162(m) of the Code. No such Award shall be payable unless the Committee
certifies in writing, by resolution or otherwise, that the Performance Goal(s)
applicable to the Award were satisfied. In no case may the Committee increase
the value of an Award of Performance-Based Compensation above the maximum value
determined under the performance formula by the attainment of the applicable
Performance Goal(s), but the Committee may retain the discretion to reduce the
value below such maximum.
Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the Performance Goal(s) on which the payment or vesting of an
Award to an Insider that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:
(a)
Net earnings or net income (before or after taxes);

(b)
Earnings per share;

(c)
Net operating profit;

(d)
Operating earnings or Operating income;

(e)
Operating earnings per share;

(f)
Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(g)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow per share and cash flow return on capital);

(h)
Earnings before or after taxes, interest, depreciation, and/or amortization and
including/excluding capital gains and losses;

(i)
Margins, including but not limited to gross or operating margins;

(j)
Share price (including, but not limited to, growth measures and total
shareholder return);

(k)
Operating efficiency (as defined by the Committee at the time of selection);

(l)
Customer services measures or indices, including customer satisfaction;

(m)
Employee satisfaction;

(n)
Working capital targets;

(o)
Revenue, including revenue growth;




13

--------------------------------------------------------------------------------




(p)
Net asset value or net asset value per share or growth of assets;

(q)
Safety;

(r)
Reserve value or reserve value per share;

(s)
Production volumes;

(t)
Reserve addition or replacement;

(u)
Performance value added (as defined by the Committee at the time of selection);

(v)
Finding and development costs;

(w)
Overall or selected premium or sales growth;

(x)
Expense efficiency ratios (ratio of expenses to premium income);

(y)
Market share;

(z)
Economic value added;

(aa)
Shareholder value added;

(bb)
Embedded value added;

(cc)
Expense ratio;

(dd)
Earnings before taxes, earnings before interest and taxes or earnings before
interest, taxes, depreciation and amortization;

(ee)
Total stockholder return;

(ff)
Cost control;

(gg)
Gross profit;

(hh)
Unit volume;

(ii)
Capital efficiency ratios;

(jj)
Production mix;

(kk)
Contract mix;

(ll)
Drilling dayrates;

(mm)
Number of rigs in operation;

(nn)
Rig utilization;

(oo)
Number of long-term contracts;

(pp)
Long-term contract percentage;

(qq)
Hedging percentages;

(rr)
Leverage ratios;

(ss)
Coverage ratios;

(tt)
Acreage leased;

(uu)
Addition of new plays; and

(vv)
Addition of new geographic areas.

Any Performance Measure (s) may be used to measure the performance of the
Company as a whole or any business unit of the Company or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate. In the Award Agreement, the Committee also has the authority to
provide for accelerated vesting of any Award based on the achievement of
Performance Goal(s).
The Committee may provide in any Award Agreement that any evaluation of
attainment of a Performance Goal may include or exclude any of the following
events that occurs during the relevant period: (a) non-cash charges related to
impairment or asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management's discussion and

14

--------------------------------------------------------------------------------




analysis of financial condition and results of operations appearing in the
Company's annual report to shareholders for the applicable year; (f)
acquisitions or divestitures; (g) foreign exchange gains and losses; and (h)
unrealized gains or losses with respect to hedging obligations. To the extent
such inclusions or exclusions affect Awards to Insiders, they shall be
prescribed in a form that meets the requirements of Section 162(m) of the Code
for deductibility for federal income tax purposes.
In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards to Insiders that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m).
Article 12.
Beneficiary Designation
A Participant's "beneficiary" is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under this Plan
in the event of the Participant's death. A Participant may designate a
beneficiary or change a previous beneficiary designation at such times
prescribed by the Committee by using forms and following procedures approved or
accepted by the Committee for that purpose. If no beneficiary designated by the
Participant is eligible to receive payments or other benefits or exercise rights
that are available under this Plan at the Participant's death the beneficiary
shall be the Participant's estate.
Despite the above, the Committee may in its discretion, after notifying the
affected Participants, modify the foregoing requirements, institute additional
requirements for beneficiary designations, or suspend the existing beneficiary
designations of living Participants or the process of determining beneficiaries
under this Article 12, or both, in favor of another method of determining
beneficiaries.
Article 13.
Rights of Participants
13.1    Employment. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
any Participant's employment or other service relationship at any time, nor
confer on any Participant any right to continue in the capacity in which he or
she is employed or otherwise serves the Company or an Affiliate.
Neither an Award nor any benefits arising under this Plan shall constitute part
of an employment contract with the Company or an Affiliate and, accordingly,
subject to the terms of this Plan, this Plan may be terminated or modified at
any time in the sole and exclusive discretion of the Committee without giving
rise to liability on the part of the Company or an Affiliate for severance
payments or otherwise except as provided in this Plan.
For purposes of this Plan, unless otherwise provided by the Committee, transfer
of employment of a Participant between the Company and an Affiliate or among
Affiliates, shall not be deemed a termination of employment. The Committee may
stipulate in a Participant's Award Agreement or otherwise the conditions under
which a transfer of employment or services to an entity that is spun-off from
the Company or an Affiliate, if any, shall not be deemed a termination of
employment or services for purposes of an Award.
13.2    Participation. No Employee or Non-employee Director shall have the right
to be selected to receive an Award. No Employee or Non-employee Director, having
been selected to receive an Award, shall have the right to be selected to
receive a future Award or (if selected to receive such a future Award) the right
to receive such a future Award on terms and conditions identical or in
proportion in any way to any prior Award.
13.3    Rights as a Shareholder. Except to the extent otherwise provided in an
Award Agreement, a Participant shall have none of the rights of a shareholder
with respect to Shares covered by any Award until the Participant becomes the
record holder of such Shares.











15

--------------------------------------------------------------------------------




Article 14.
Change of Control
14.1    Accelerated Vesting and Payment. Notwithstanding any other provision of
this Plan to the contrary, subject to the provisions of Section 14.2 or as
otherwise provided in the Award Agreement, in the event of a Change of Control,
unless otherwise specifically prohibited under law or by the rules and
regulations of a national security exchange:
(a)    Any and all Options and SARs granted under this Plan shall become
immediately exercisable; additionally, if a Participant's employment or service
as a Non-employee Director is involuntarily terminated by the Company for any
reason except Cause within twelve (12) months following such Change of Control,
the Participant shall have until the earlier of (i) twelve (12) months following
such termination date or (ii) the term of the Option or SAR, to exercise such
Options or SARs;
(b)    Any Period of Restriction and other restrictions imposed on Restricted
Stock or Restricted Stock Units shall lapse, and Restricted Stock Units shall be
immediately payable;
(c)    The target payout opportunities attainable under all outstanding Awards
of performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares (including but not limited to Awards
intended to be Performance-Based Compensation) shall be deemed to have been
fully earned based on targeted performance being attained as of the effective
date of the Change of Control and performance-based Restricted Stock Units and
Performance Units shall be immediately payable:
(i)    The vesting of all Awards denominated in Shares shall be accelerated as
of the effective date of the Change of Control, and shall be paid out to
Participants within thirty (30) days following the effective date of the Change
of Control; and
(ii)    Awards denominated in cash shall be paid to Participants in cash within
thirty (30) days following the effective date of the Change of Control;
(d)    On a Change of Control, unless otherwise specifically provided in a
written agreement entered into between the Participant and the Company or an
Affiliate, the Committee shall immediately vest and pay out all Cash-Based
Awards and Other Stock-Based Awards as determined by the Committee; and
(e)    Notwithstanding anything in this Section 14.1 to the contrary, if any
Award constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code, such Award shall be immediately payable only if such
Change of Control also constitutes a “change in control event” within the
meaning of Section 409A of the Code, and shall otherwise be payable on the
earliest possible date otherwise permissible under the terms of such Award.
14.2    Alternative Awards. Despite Section 14.1, no cancellation, acceleration
of vesting, lapsing of restrictions, payment of Award, cash settlement or other
payment shall occur with respect to any Award if the Committee reasonably
determines, before the occurrence of a Change of Control, in good faith and, to
the extent applicable, in accordance with Section 409A of the Code, that such
Award shall be honored or assumed, or new rights substituted therefor (such
honored, assumed or substituted Award hereinafter called an "Alternative Award")
by any successor as described in Article 17; provided that any such Alternative
Award must:
(a)    Be based on stock which is traded on an established U.S. securities
market, or that the Committee reasonably believes will be so traded within sixty
(60) days after the Change of Control;
(b)    Provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;
(c)    Have substantially equivalent economic value to such Award (determined at
the time of the Change of Control); and
(d)    Have terms and conditions which provide that in the event that the
Participant's employment or service as a Non-employee Director is involuntarily
terminated or Constructively Terminated, any conditions on a Participant's

16

--------------------------------------------------------------------------------




rights under, or any restrictions on transfer or exercisability applicable to,
each such Alternative Award shall be waived or shall lapse, as the case may be.
Notwithstanding the foregoing, upon a termination of employment or service of a
Participant occurring upon or during the two years immediately following the
date of a Change of Control by reason of the Participant’s death, Disability,
Constructive Termination, Retirement or termination by the Company without
Cause, (i) all Alternative Awards held by such Participant shall vest in full,
be free of restrictions, and be deemed to be earned in an amount equal to the
full target value of such Alternative Award, and (ii) unless otherwise provided
in the applicable Award Agreement, notwithstanding any other provision of the
Plan to the contrary, any Option or SAR held by the Participant as of the date
of the Change of Control that remains outstanding as of the date of such
termination of employment or service may thereafter be exercised, until (A) in
the case of ISOs, the last date on which such ISOs would be exercisable in the
absence of this provision, and (B) in the case of any other Option or in the
case of a SAR, the later of (x) the last date on which such Option or SAR would
be exercisable in the absence of this provision and (y) the earlier of (1) the
first anniversary of such termination of employment or service and (2)
expiration of the term of such Option or SAR.
Article 15.
Amendment, Modification, Suspension, and Termination
15.1    Amendment, Modification, Suspension, and Termination. The Committee or
Board may, at any time and from time to time, alter, amend, modify, suspend, or
terminate this Plan in whole or in part; provided however, that:
(a)    Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs without stockholder approval.
(b)    To the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the shareholders
of the Company to the extent required applicable law, regulation, or exchange
requirement.
15.2    Adjustment of Awards on the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan. To the extent such adjustment affects
Awards to Insiders intended to be Performance-Based Compensation, they shall be
prescribed in a form that meets the requirements of Section 162(m) of the Code
for deductibility for federal income tax purposes.
15.3    Awards Previously Granted. Despite any other provision of this Plan to
the contrary, no termination, amendment, suspension, or modification of this
Plan shall adversely affect in any material way any Award previously granted
under this Plan, without the written consent of the Participant holding such
Award.
Article 16.
Withholding
The Company or any Affiliate shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any Affiliate, the
minimum amount sufficient to satisfy federal, state, and local taxes, domestic
or foreign (including the Participant's FICA obligation), required by law or
regulation to be withheld with respect to any taxable event arising or as a
result of this Plan. The Committee may provide for Participants to satisfy
withholding requirements by having the Company withhold Shares or the
Participant making such other arrangements, in either case on such conditions as
the Committee specifies.





17

--------------------------------------------------------------------------------




Article 17.
Successors
Any obligations of the Company or an Affiliate under this Plan with respect to
Awards granted under this Plan, shall be binding on any successor to the Company
or Affiliate, respectively, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company or
Affiliate, as applicable.
Article 18.
General Provisions
18.1    Forfeiture Events. Without limiting in any way the generality of the
Committee's power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Award
Agreement that the Participant's rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
on the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, failure to accept the terms of the Award
Agreement, termination of employment or board service under certain or all
circumstances, violation of material Company and Affiliate policies, breach of
noncompetition, confidentiality, nonsolicitation, noninterference, corporate
property protection, or other agreement that may apply to the Participant, or
other conduct by the Participant that is detrimental to the business or
reputation of the Company and Affiliates.
18.2    Clawback Provision. In addition, in the event that the Company
determines it must restate its financial results as reported in a Form 10-K,
Form 10-Q or other report filed with the Securities and Exchange Commission to
correct an accounting error due to material noncompliance with any financial
reporting requirement under the U.S. federal securities laws within three (3)
years after the date of the first public issuance or filing of such financial
results, the Company will have the right to recover, at the direction of the
Committee after it has reviewed the facts and circumstances that led to the
requirement for the restatement and the costs and benefits of seeking recovery,
any Award granted under this Plan to an Insider and any employee who was subject
to the reporting requirements of Section 16 of the Exchange Act on or after the
date of this Plan who ceased being an Insider before such restatement (each, a
“Covered Officer”), in each case, whose intentional misconduct caused or
contributed to the need for the restatement for a fiscal period if a lower award
or payment would have been made to the Covered Officer based on the restated
financial results. The Committee will determine in its discretion the amount, if
any, the Company will seek to recover from the Covered Officer involved. The
Company may offset the recoupment amount against current or future incentive and
non-incentive compensation and through cancellation of unvested or vested equity
awards. In addition, the Committee may, to the extent permitted by law, take
other remedial and recovery action, as determined by the Committee. The
recoupment of incentive compensation under this Section 18.2 is in addition to
any other right or remedy available to the Company, including any other
applicable clawback policy or provision.
18.3    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
18.4    Delivery Of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan before:
(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
18.5    Investment Representations. The Committee may require each Participant
receiving Shares under an Award under this Plan to represent and warrant in
writing that the Participant is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.







18

--------------------------------------------------------------------------------




18.6    Employees or Non-employee Directors Based Outside of The United States.
Without limiting in any way the generality of the Committee's powers under this
Plan, including but not limited to the power to specify any terms and conditions
of an Award consistent with law, in order to comply with the laws in other
countries in which the Company or an Affiliate operates or has Employees or
Non-employee Directors, the Committee, in its sole discretion, shall have the
power and authority, notwithstanding any provision of this Plan to the contrary,
to:
(a)    Determine which Affiliates shall be covered by this Plan;
(b)    Determine which Employees or Non-employee Directors outside the United
States are eligible to participate in this Plan;
(c)    Modify the terms and conditions of any Award granted to Employees or
Non-employee Directors outside the United States to comply with applicable
foreign laws;
(d)    Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 18.5 by the Committee shall be attached to this Plan document as
appendices; and
(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Despite the above, the Committee may not take any actions under this Plan and no
Awards shall be granted that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.
18.7    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis to the extent not prohibited
by applicable law or the rules of any stock exchange.
18.8    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or an Affiliate may make to
aid it in meeting its obligations under this Plan. Nothing contained in this
Plan, and no action taken under its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
an Affiliate and any Participant, beneficiary, legal representative, or any
other person. Awards shall be general, unsecured obligations of the Company,
except that if an Affiliate signs an Award Agreement instead of the Company the
Award shall be a general, unsecured obligation of the Affiliate and not any
obligation of the Company. To the extent that any individual acquires a right to
receive payments from the Company or an Affiliate, such right shall be no
greater than the right of an unsecured general creditor of the Company or
Affiliate, as applicable. All payments to be made under this Plan shall be paid
from the general funds of the Company or Affiliate, as applicable, and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in this
Plan. This Plan is not intended to be subject to ERISA.
18.9    No Fractional Shares. No fractional Shares shall be issued or delivered
under this Plan or any Award Agreement. In such an instance, unless the
Committee determines otherwise, fractional Shares and any rights thereto shall
be forfeited or otherwise eliminated.
18.10    Other Compensation and Benefit Plans. Nothing in this Plan shall be
construed to limit the right of the Company or an Affiliate to establish other
compensation or benefit plans, programs, policies, or arrangements. Except as
may be otherwise specifically stated in any other benefit plan, policy, program,
or arrangement, no Award shall be treated as compensation for purposes of
calculating a Participant's rights under any such other plan, policy, program,
or arrangement.
18.11    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company's or an
Affiliate's right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (ii) to limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.

19

--------------------------------------------------------------------------------




Article 19.
Legal Construction
19.1    Gender And Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
19.2    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
19.3    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company or an Affiliate shall receive the
consideration required by law for the issuance of Awards under this Plan.
The inability of the Company or an Affiliate to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company's
or the Affiliate's counsel to be necessary to the lawful issuance and sale of
any Shares under this Plan, shall relieve the Company or Affiliate of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
19.4    Governing Law. This Plan and each Award Agreement shall be governed by
the laws of the State of Oklahoma, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction.
Article 20.
Vesting Restrictions
Subject to the terms of the Plan and the applicable Award Agreement, all Awards
granted hereunder other than SARs or Options shall be subject to a vesting
period of at least three years following the date of grant, provided that a
vesting period of at least one year following the date of grant is permissible
if vesting is conditioned upon the achievement of Performance Goals, and
provided, further that any such Award may vest in part prior to the expiration
of any vesting period (but in no event prior to the first anniversary of the
date of grant), and provided, further, that up to five percent of Shares
available for grant under this Plan may be granted without regard to the
foregoing requirements.
Article 21.
Section 409A
The Plan is intended to comply with the requirements of Section 409A of the Code
or an exemption or exclusion therefrom and, with respect to amounts that are
subject to Section 409A of the Code, it is intended that the Plan be
administered in all respects in accordance with Section 409A of the Code. Each
payment under any Award shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may a Participant, directly or indirectly,
designate the calendar year of any payment to be made under any Award.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, in the event that a Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company), amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that would
otherwise be payable during the six-month period immediately following a
Participant’s “separation from service” within the meaning of Section 409A of
the Code (“Separation from Service”) shall instead be paid or provided on the
first business day after the date that is six months following the Participant’s
Separation from Service. If the Participant dies following the Separation from
Service and prior to the payment of any amounts delayed on account of Section
409A of the Code, such amounts shall be paid to the personal representative of
the Participant’s estate within 30 days after the date of the Participant’s
death.



20